Citation Nr: 0121250	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1960 to August 
1963.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran initiated an appeal of that 
decision with a notice of disagreement received in November 
1999.  A statement of the case was issued in November 1999, 
and a substantive appeal was received in December 1999.  An 
RO hearing was conducted in March 2000.  The case was 
remanded to the RO in January 2001 to schedule the veteran 
for a Board hearing.  The veteran testified at a Board 
videoconference hearing in June 2001.  


REMAND

In written communications received from the veteran in 1998 
and 1999, and again in testimony he presented at personal 
hearings before a hearing officer at the RO in March 2000 and 
before the Board in June 2001, the veteran has described 
incidents that allegedly occurred when his ship was in the 
port of Saigon, Vietnam, in about 1962.  One claimed incident 
referred to at the RO hearing was being involved in an 
altercation with another serviceman.  The veteran has also 
testified to seeing a dead body being pulled behind a small 
boat in Saigon.  

The transcript of the RO hearing shows that the veteran was 
to attempt to obtain copies of the ship's logs in an attempt 
to verify the claimed stressors.  No copies were submitted by 
the veteran.  However, the Board believes that VA is under a 
duty to attempt to obtain any such military records which 
have been identified by the veteran.  See 38 C.F.R. 
§ 3.159(b) (2000).  Appropriate action in this regard is 
therefore necessary.

The Board also takes this opportunity to stress to the 
veteran the importance of obtaining credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
In this regard, the veteran is advised that other evidence, 
such as statements from fellow servicemen who also witnessed 
the claimed incidents, may be helpful in verifying the 
claimed stressors.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the claims file 
and undertake any action necessary to 
comply with the notice/assistance to the 
veteran provisions of the Veterans Claims 
Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The RO's 
actions in this regard should include 
obtaining any pertinent VA medical 
records (not already in the claims file) 
as well as any pertinent private medical 
records (not already in the claims file) 
which the veteran has identified. 

2.  The RO should request from the 
service department, or other appropriate 
source, copies of any available ship's 
logs and records of disciplinary actions 
for the USS Catamount pertinent to any 
periods of time during the period 1961 to 
1963 that the ship was in the waters of 
Vietnam.  If no records are received, the 
RO should so notify the veteran so that 
he may independently attempt to obtain 
the records or may submit alternative 
evidence.

3.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination to ascertain if 
he suffers from PTSD which is 
attributable to a verified stressor or 
stressors.  The RO should clearly inform 
the examiner of the verified stressor or 
stressors.  It is imperative that the 
claims file be made available to and be 
examined by the examiner in connection 
with the examination.  Any medically 
indicated special psychological tests 
should be accomplished.  If PTSD is 
diagnosed, then the examiner should 
clearly indicate whether it is at least 
as likely as not that such PTSD is 
related to a verified stressor or 
stressors. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters addressed by 
the Board in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



